Citation Nr: 0103546	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  97-28 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1952 to August 
1954.

This appeal is from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO), which denied entitlement to dependency 
and indemnity compensation (DIC) and to survivors' and 
dependents' educational assistance (Chapter 35 benefits) 
based on a claim for service connection for the cause of the 
veteran's death.

The appellant testified by videoconference in July 2000 
before the undersigned member of the Board of Veterans' 
Appeals (Board), who the Chairman of the Board assigned to 
decide this appeal.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  
In the hearing, the appellant articulated a claim of 
entitlement to DIC benefits based on 38 U.S.C. § 1318(b)(1), 
including an assertion of clear and unmistakable error (CUE) 
in each of the rating decisions during the veteran's life 
that denied a 100 percent rating for his service-connected 
psychiatric disability.  Cf. Marso v. West, 13 Vet. App. 260 
(1999) (final adjudication during veteran's life of a 
disability rating less than 100 percent during the 10 years 
prior to veteran's death precludes consideration of veteran's 
"hypothetical" entitlement to 100 percent rating, except 
where prior final rating was a clear and unmistakable error).



REMAND

The Board will defer review of the claim for benefits under 
Chapter 35, because such review is premature while one of the 
bases of entitlement is under adjudication.  See 38 C.F.R. 
§ 3.807 (2000).

The appellant testified in July 2000 that the veteran's 
claims file is missing treatment records from 1956 to 1961 
and from 1962 to 1980 or 1988.  The file does contain private 
medical records from 1980.  It is unclear whether the 
appellant referred to VA or private treatment records.  VA 
records that could reasonably be expected to be part of the 
record in a VA claim adjudication are constructively before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
RO must inquire of the appellant where and when the veteran 
received VA treatment during the identified periods, and 
obtain such records.

The RO should also request the appellant to provide 
information about any private treatment the veteran had and 
seek those records.  In a May 1988 statement, the late 
veteran listed names and addresses of physicians who had 
treated him.  Records should be sought from those sources 
upon obtaining any necessary releases.

An April 27, 1961, letter to VA from the 2789th United States 
Air Force Hospital, Brookley Air Force Base, Alabama, 
requested VA medical records of the veteran, apparently for 
review of his physical fitness for a position with the Air 
Force.  As even obtaining old VA medical records is often 
difficult, the RO should request the Air Force to provide any 
medical records it may have on the veteran, which could 
include VA records no longer retained by VA.  Inquiry must 
persist until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(b), 114 Stat. 2096, 2097-98 (2000)  (to be codified at 
38 U.S.C. § 5103A(b)(3)).

Of record is a September 1995 memorandum from VA Compensation 
and Pension (C&P) Service summarizing a medical opinion from 
VA Undersecretary for Health on the question of the 
relationship between PTSD and hypertension.  Apparently, the 
memorandum (and presumably the referenced medical opinion) 
was written in the context of another claimant's claim.  The 
referenced medical opinion is not of record.

The March 1998 SSOC cited the medical opinion referenced in 
the C&P memorandum as a basis to deny the appellant's claim.  
At the least, the medical opinion itself should be of record 
for Board review.

Current law mandates that VA's duty to assist claimants to 
develop the facts in a claim includes obtaining a medical 
opinion in certain circumstances.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(b), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(d)).  
When obtained, the medical opinion referenced in the 
September 1995 C&P memorandum should be scrutinized carefully 
to determine whether it is sufficiently responsive to the 
facts in this case to discharge VA's duty under the Veterans 
Claims Assistance Act of 2000 to obtain medical opinions 
where necessary.

All actions taken in this case must conform to the notice and 
assistance requirements of current law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to provide 
complete information on the times and 
places of the veteran's medical and 
psychiatric treatment from 1956 to 1961 
and from 1962 to 1988, both VA and 
private, and to provide signed 
authorization for the release of 
information from any private sources, 
including those listed by the veteran in 
his statement of May 8, 1988.  Provide 
the appellant a copy of the May 8, 1988, 
statement to assist her in completing 
releases of information.  Obtain all VA 
records and request all private records 
for which the appellant provides 
identifying information and necessary 
releases.

2.  Obtain medical records pertinent to 
the review of the veteran's physical 
fitness for retention in a position with 
the Air Force conducted about April 1961 
at the 2789th United States Air Force 
Hospital, Brookley Air Force Base, 
Alabama.

3.  Obtain the medical opinion of the 
Undersecretary for Health referenced in 
the September 1995 C&P memorandum and 
determine whether it is sufficiently 
responsive to the facts in this case to 
satisfy the duty to obtain medical 
opinions when necessary to adjudicate a 
claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(b), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(d)).  If 
the opinion cannot be obtained, or is 
insufficiently responsive, provide the 
entire claims file to an appropriate VA 
specialist for review for an informed 
medical opinion on whether the veteran's 
service-connected psychiatric disorder 
caused or contributed to his death, and 
if either, how and to what extent.  The 
medical opinion should reflect review of 
the veteran's medical records and should 
provide the medical rationale for the 
opinion.

4.  Ensure compliance with all of the 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).

5.  Thereafter, personnel of the 
originating agency shall readjudicate the 
claims at issue, and determine whether 
the appellant's claim, or any part of it, 
may now be allowed.  If none may, provide 
the appellant and her representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




